United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lake Elsinore, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John G. Ferrell, for the appellant
No appearance, for the Director

Docket No. 08-590
Issued: August 12, 2008

Oral Argument June 12, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2007 appellant filed a timely appeal from the March 16, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the case. The Board also has jurisdiction to review the Office hearing
representative’s September 11, 2007 merit decision affirming the denial of compensation.
ISSUE
The issue is whether the medical conditions for which appellant claims compensation are
causally related to her federal employment.
FACTUAL HISTORY
On March 25, 2004 appellant, then a 59-year-old letter carrier, filed an occupational
disease claim alleging that the pain in her arms and shoulders was a result of her federal
employment. On April 14, 2004 Dr. Frederic Butler, a specialist in occupational medicine,
reported: “The patient was initially evaluated at Kaiser Medical Center for pain reportedly

involving her shoulders, hands and arms. The patient states she reaggravated her injury after
casing mail through overhead reaching and lifting packages.” Dr. Butler examined appellant and
diagnosed bilateral rotator cuff strain, bilateral wrist strain and cervical strain. He indicated with
a mark that his findings and diagnoses were consistent with appellant’s account of injury or onset
of illness. Dr. Butler stated: “Condition is work related.”
On July 1, 2004 the Office accepted appellant’s claim for bilateral wrist and rotator cuff
strains and cervical strain.1
On December 2, 2004 appellant filed a separate claim for injury to her lower back
vertebrae and nerve damage: “As a letter carrier I do a lot of lifting, twisting, bending, pushing,
pulling, braking the vehicle.” On February 9, 2005 the Office accepted this claim for lumbar
sprain/strain, displacement of lumbar intervertebral disc without myelopathy, and thoracic or
lumbar intervertebral disc degeneration.2
Because the two case files involved similar injuries, the Office “doubled” or consolidated
them in March 2006, with OWCP File No. 13-2101703 serving as the master file.
On April 27, 2004 Dr. Alvin M. Yee, a specialist in anti-aging and regenerative medicine,
also a specialist in occupational and sports medicine, saw appellant to evaluate occupational
injuries to her neck, shoulders, arms, wrists, back, hips and legs reported on March 25, 2004. He
described appellant’s duties as a letter carrier in some detail. Dr. Yee noted that appellant began
to notice pain in the subject body parts progressively while engaged in her various duties. He
noted appellant’s head-on collision in a postal vehicle in 1986 and her subsequent and current
complaints. Dr. Yee described his findings on physical examination and review diagnostic
studies. He diagnosed: (1) cervical disc displacement; (2) cervical radiculopathy; (3) right
rotator cuff tear (distal supraspinatus); (4) bilateral shoulder impingement syndrome; (5) bilateral
carpal tunnel syndrome; (6) bilateral medial epicondylitis; (7) thoracic sprain/strain; (8) right
knee sprain/strain; (9) lumbar disc displacement; and (10) lumbar radiculopathy. Dr. Yee
offered the following opinion on causation:
“It does appear based on the information available to me at this time and the
information provided by the patient that her conditions are caused by, due to, and
arising out of the work activities for the [employing establishment] while working
as a letter carrier.
“Neck and Upper Back:
“With regards to the neck and upper back, in 1986 while delivering mail on her
route, the patient was involved in a head on collision in her postal vehicle
resulting in whiplash to her neck. The patient did not receive any therapy and was
1

OWCP File No. 13-2101703.

2

OWCP File No. 13-2118698. On March 22, 2006 the Office informed appellant’s congressman that the
accepted industrial conditions were: cervical disc syndrome, cervical radiculopathy, right rotator cuff sprain,
bilateral shoulder impingement, bilateral carpal tunnel syndrome, bilateral medial epicondylitis, thoracic spine
sprain, right knee sprain, displacement of the lumbar disc and lumbosacral radiculitis.

2

returned to her regular duties after two weeks. She states that the neck pain never
resolved completely. After a trauma such as this, the patient’s continuing
complaints can be attributed to resultant edema, petechial-type hemorrhage, and
the formation of adhesions with eventual scar tissue causing chronic nerve root
irritation. In addition, [she] has been working as a letter carrier for the last 19
years, which requires the patient to perform approximately three to four hours of
casing. The patient states that[,] when she is casing the mail, she is required to
repetitively turn and move her neck up and down approximately 45 degrees and
90 degrees to read the addresses on the mail while casing. In addition, she states
that she is constantly twisting and turning her neck back and forth while she is
casing the letters into their appropriate case. This repetitive flexing and extending
of the neck has contributed to the disc protrusions at the levels of C3-C4, C4-C5,
C5-C6 and C6-C7, which can be seen on MRI [magnetic resonance imaging]
[scan]. The repetitive flexing and extending of the neck has stretched and caused
microtears in the soft tissue of the cervical spine including the surrounding
musculature, ligaments and other soft tissue structures, resulting in edema and
inflammation. The inflammation of these structures narrows the space with which
the nerves pass through contributing to the numbness and tingling the patient
experiences down her arms, to her elbows, wrists, and fingers, bilaterally.
“Right and Left Shoulders:
“The right and left shoulder pathologies are caused by a cumulative trauma with
repetitive motion with the sorting and casing of letters. When the patient
constantly pushes, pulls, and lifts tubs of trays full of mail weighing up to 25
[pounds], it creates an increased biomechanical stress to the tendons of the rotator
cuff of the shoulder, making it more susceptible to a tear. In addition, the
repetitive pushing and pulling of hampers weighing between 200 and 300
[pounds] combined with the repetitive overhead movements required when casing
has resulted in the fibers of the supraspinatus tendon to become inflamed,
weakened and torn. This can clearly be seen on MRI [scans] of the right shoulder
taken on May 26, 2004.
“In addition, when the patient elevates her right and left shoulder with the
decreased joint space of the acromioclavicular joint demonstrated on x-rays, it can
further narrow the space where the tendons, ligaments, arteries and nerves pass
through. This results in compression and impingement of these structures,
therefore causing a sharp pain in the right and left shoulders.
“Right and Left Wrists and Elbows:
“The right and left wrist and elbow pathologies are caused by cumulative trauma
from repetitive flexing and extending as well as repetitive radial and ulnar
deviation, which is required by the patient while working as a letter carrier.
“The patient states that when she works as a letter carrier she is required to sort
approximately 1[,]500 to 3[,]000 pieces of mail, which may vary on any given

3

day. She states as she is preparing to case the letters she lifts trays of letters
weighing approximately 15 to 20 pounds, places them on a ledge, and grabs a
handful of letters with her left hand which can be approximately 100 pieces and
then takes one letter at a time with her right hand holding the letters between her
thumb and index finger and then place it into its appropriate case. She also lifts
tubs of mail, which can weigh between 25 to 50 pounds. In addition, she also
pushes gurney, which can weigh between 300 to 400 pounds. She states that she
cases mails for approximately four to six hours and performs these motion five
days a week. The casing which she performs requires repetitive movement of the
wrist which has caused inflammation and compression on the structures of the
carpal tunnel including the median nerve resulting in numbness in the hands and
fingers and therefore resulting in carpal tunnel on the right and left wrist.
“In addition, the repetitive extending and flexing of the wrist required when
casing mail has irritated the common flexor musculature located on the inner
aspect of the elbow. The repetitive movement has caused inflammation resulting
in a chronic strain of the tendons and ligaments attaching to the medial
epicondyle. Severely sprained ligamentous tissue results in the formation of
fibrous scar tissue causing tightness, stiffness, decreased range of motion and pain
in the injured area.
“Lumbar spine:
“The lumbar pathology was caused by the repetitive bending, reaching, lifting and
squatting, which are required when the patient performs her duties as a letter
carrier. When the patient lifts the trays and tubs full of mail which can weigh
between 15 to 50 pounds, the soft tissue of the lumbar spine including the
surrounding musculature, ligament, and other soft tissue structures are stretched
and over-stretched resulting in edema and inflammation. The inflammation of
these structures causes further narrowing of the space to which the nerves pass
through and causes radiating pain in the distribution of the L4, L5 and S1
dermatome, which travels down the anterior lower thigh, top of the foot, outside
of the foot, great toe and small toe. This is consistent with nerve conduction
velocity and electromyography findings in addition to the patient’s
symptomology.
“Right Knee:
“With regards to the right knee, the patient has been working as a letter carrier for
approximately 19 years, which requires her to case mail. She mentions that when
she is casing her mail, she performs repetitive bending when lifting trays or
parcels from the floor to her workstation. In addition, the patient explains that
when delivering the mail, she would climb approximately 200 steps a day while
carrying a shoulder satchel on her right shoulder which weighed between 35 and
45 pounds. These activities over time have caused repetitive high stress and
increased loading onto the right knee, which has caused irritation and
degeneration of the musculature and tendons, which attach to the patella and tibia.

4

Consequently, her muscles and ligaments have become weak which has
predisposed the patient to premature degeneration and has strained the
surrounding musculature of the right knee, which can be seen on the patient’s
x-rays and the patient’s symptomatology.”
On October 13, 2004 Dr. Janet Dunlap, a consulting Board-certified orthopedic surgeon
and spinal specialist, related appellant’s history and complaints. She stated that appellant
worked as a letter carrier for 20 years:
“This job entails repetitive bending, twisting, reaching forward with her arms to
deliver mail, and heavy lifting. Approximately four years ago, [appellant] began
to develop the gradual onset of burning pain in the lower back and medial thighs,
with burning in the left anterior thigh. She has developed a numbness and dead
sensation in the anterior aspect of the left thigh. The symptoms go to the
knees but not distally. Symptoms are aggravated with standing and walking.
[Appellant] has a sensation that the right knee is weak and give way, for the last
six months. She has also a 6[-] to 12[-]month history of numbness in the right
hand including all five digits but the symptoms have improved over the last two
months since she has not been doing her mail route. [Appellant] gets aching pain
in her neck which radiates into the upper arms and forearms bilaterally. She has a
sensation of weakness in the hands with gripping or using them. [Appellant’s]
main complaint is that of the low back and thigh, right greater than left. She
notices increased shoulder pain with reaching, and reports that she has been
diagnosed with a ‘rotator cuff problem.’ [Appellant] reports that she was
diagnosed with tendinitis in that area in approximately 1992. She has had five
months of physical therapy for her neck and back, as well as treatment with antiinflammatory medications. Diagnostic studies have included x-rays and MRI
scan but unfortunately, these were not available for the appointment today.”
Dr. Dunlap reviewed medical records from June to September 2004 and described her
findings on physical examination. She diagnosed: (1) multilevel lumbar disc degeneration and
stenosis, by report; (2) low back pain with bilateral lumbar radiculitis, without neurologic defect;
(3) multilevel cervical disc degeneration with foraminal stenosis; (4) bilateral cervical radiculitis,
by report, without neurologic deficit or myelopathy; (5) right carpal tunnel syndrome; (6) left
rotator cuff impingement syndrome; (7) acromioclavicular synovitis; and (8) right rotator cuff
impingement syndrome with concomitant cuff tear.
Dr. Dunlap reported that appellant had stenosis in both the cervical and lumbar, which
adequately explained her radicular-type symptoms in all four extremities.
This was
superimposed on rotator cuff pathology and right carpal tunnel syndrome. “These degenerative
changes are largely age related,” she stated. Dr. Dunlap addressed causal relationship:
“Patient’s symptoms have been aggravated by her work activities on a cumulative traumatic
basis, with repetitive bending, twisting, and lifting over 20 years as a [l]etter [c]arrier.”
On December 8, 2004, however, Dr. Dunlap reported that appellant had diffuse somatic
complaints of uncertain etiology. She noted that appellant’s subjective complaints involving the
neck and back and extremities circumferentially outweighed the objective findings and “are not

5

quite classic for stenosis.” On February 9, 2005 Dr. Dunlap narrowed her diagnoses to
(1) multilevel lumbar disc degeneration and stenosis, (2) low back pain with bilateral lumbar
radiculitis without neurological deficit, (3) multilevel cervical disc degeneration with foraminal
stenosis, and (4) bilateral cervical radiculitis, without neurological deficit or myelopathy. She
reported that appellant clearly had multilevel preexisting degenerative changes, which caused
some of her disability. But Dr. Dunlap also attributed half of appellant’s disability to work
exposure alone.
On April 24, 2006 Dr. Ghassan S. Tooma, an orthopedic surgeon specializing in hand and
upper extremity surgery, noted the basic physical demands of appellant’s position and her current
complaints. He reported his findings on physical examination, reviewed diagnostic studies and
diagnosed the following: (1) right shoulder impingement syndrome with supraspinatus
tendinopathy and supraspinatus tear; (2) bilateral carpal tunnel syndrome; and (3) C3-4, C4-5
and C6-7 discogenic disease and spondylosis with varying degrees of central and neural
foraminal stenosis. Dr. Tooma reported: “Causation is felt to be industrial in nature with regards
to her right shoulder and bilateral wrist conditions related to repetitive cumulative trauma to the
right shoulder and both wrists and hands.”
Appellant claimed compensation for total disability from July 17 to September 1, 2006.
On July 17, 2006 Dr. Tooma related appellant’s complaints and on physical examination noted a
positive impingement sign at the right shoulder, no change in range of motion, and pain with
rotation of her neck, but not specifically a positive Spurling test. Repeating his diagnoses from
April 24, 2006, he placed appellant on temporary total disability “at this time, since with the
condition she is in, it is unlikely that she is able to perform duties even with modifications.”
The Office referred appellant, together with medical reports and a statement of accepted
facts for the consolidated cases,3 to Dr. Joseph Pierce Conaty, a Board-certified orthopedic
surgeon, for a second opinion evaluation. On December 18, 2006 Dr. Conaty reviewed the
statement of accepted facts, the medical records submitted and the history of appellant’s current
illness. He reported his findings on physical examination and reviewed x-rays. Dr. Conaty
diagnosed: (1) mild bilateral carpal tunnel; (2) strain/sprain, thoracic, recovered; (3) medial
epicondylitis, recovered; (4) strain/sprain, right rotator cuff, secondary to ongoing aging
degenerative process; (5) displacement of the cervical disc, without myelopathy, ongoing
degenerative process; and (6) displacement of the lumbar intervertebral disc, without
myelopathy, recovered. He commented:
“The findings in respect to the issue of carpal tunnel demonstrate a minimally
positive Phalen’s test. In respect to the cervical degenerative problem, this is
noted with the restriction of range of motion and x-ray and MRI [scan] changes of
degenerative disc disease. The shoulder tear is noted with objective MRI [scan]
3

The statement of accepted facts indicated that the Office accepted appellant’s March 25, 2004 claim for
(1) strain/sprain of shoulder and upper arm, rotator cuff, bilateral, (2) strain/sprain of wrist, bilateral, and (3) neck
strain/sprain. The statement of accepted facts indicated that the Office accepted appellant’s December 2, 2004 claim
for (1) bilateral carpal tunnel syndrome, (2) thoracic back strain/sprain, (3) medial epicondylitis, (4) right
shoulder/rotator cuff strain/sprain, (5) displacement of cervical intervertebral disc without myelopathy, and
(6) displacement of lumbar intervertebral disc without myelopathy.

6

changes and limited rage of motion. It is my opinion that these are ongoing,
aging degenerative problems and not specifically work related.”
Asked whether his diagnosis of appellant’s condition was medically connected to the
factors of employment described in the statement of accepted facts, Dr. Conaty responded: “This
is all the result of an aging process. It is my opinion that aggravation is not indicated as a result
of an ongoing degenerative process.” He added that appellant’s nonindustrial disabilities were
problems referable to the degenerative changes of the cervical spine and the rotator cuff tear on
the right. Asked whether appellant continued to suffer residuals of her accepted injuries,
Dr. Conaty stated: “She continues to suffer residuals, but not from the injury. I consider this all
an aging ongoing process.”
In a decision dated March 16, 2007, the Office denied appellant’s claim of wage loss
from July 17 to September 1, 2006. It noted appellant March 25, 2004 injury and the acceptance
of strain/sprains of the shoulders, wrists and neck. Although Dr. Tooma diagnosed cervical
discogenic disease and multilevel spondylosis with varying degrees of central and neural
foraminal stenosis, the Office noted that he provided no medical rationale as to how factors of
appellant’s federal employment contributed to the diagnosed condition. It also noted that
Dr. Conaty felt appellant’s cervical condition was an ongoing degenerative problem related to
aging and thus not related to the March 2004 employment injury. The Office denied appellant’s
claim of compensation from July 17 to September 1, 2006 on the grounds that her physician’s
medical rationale was not sufficient to establish that she was totally disabled for work due to the
accepted conditions.
In a decision dated September 11, 2007, an Office hearing representative affirmed the
denial of appellant’s claim for wage loss from July 17 to September 1, 2006. The hearing
representative noted that the Office accepted appellant’s March 25, 2004 claim for bilateral
rotator cuff strains, wrist strains and cervical strain. He noted that it appeared appellant’s
ongoing disability had little or nothing to do with these accepted conditions. Although appellant
had asked the Office to update her accepted conditions, the hearing representative found no basis
to do so; there was no evidence that appellant’s cervical spondylosis or stenosis or carpal tunnel
syndrome or degenerative conditions were in any way causally related to appellant’s federal
employment. The hearing representative concluded that the medical evidence failed to establish
that appellant was totally disabled from July 17 to September 1, 2006 due to the accepted workrelated injury of March 25, 2004.4
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.5 A
claimant seeking benefits under the Act has the burden of proof to establish the essential

4

The hearing representative found that the sworn statement of Dr. Rodney D. Henderson established that he
never released appellant to return to work in July 2005.
5

5 U.S.C. § 8102(a).

7

elements of her claim by the weight of the evidence,6 including that she sustained an injury in the
performance of duty and that any specific condition or disability for work for which she claims
compensation is causally related to that employment injury.7
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence. The claimant must submit a rationalized medical opinion that supports a
causal connection between her current condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the claimant’s employment injury, and must explain from a medical perspective how the current
condition is related to the injury.8
While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence.9 It must obtain any evidence that is
necessary for the adjudication of the case which is not received when the notice or claim is
submitted. The Office is responsible for providing the claimant information about the
procedures involved in establishing a claim, including detailed instructions for developing the
required evidence, and upon initial examination of the case should request all evidence necessary
to adjudicate the case.10 When the Office undertakes to develop the medical aspects of a case, it
must exercise extreme care in seeing that its administrative processes are impartially and fairly
conducted.11
ANALYSIS
Appellant claimed compensation for total disability from July 17 to September 1, 2006.
She therefore has the burden of proof to establish that she was totally disabled for work during
this period as a result of her accepted employment injury. The Office has denied compensation
for this period because the medical evidence did not establish that appellant was totally disabled
as a result of her March 25, 2004 injury, which the Office accepted for various strains.
The Office also accepted a second employment injury in 2004. It accepted appellant’s
December 2, 2004 claim for lumbar sprain/strain, displacement of lumbar intervertebral disc
without myelopathy, and thoracic or lumbar intervertebral disc degeneration. In its statement of
accepted facts, the Office states that it accepted this claim for bilateral carpal tunnel syndrome,
thoracic back strain/sprain, medial epicondylitis, right shoulder/rotator cuff strain/sprain,

6

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

9

Mary A. Barnett (Frederick E. Barnett), 17 ECAB 187, 189 (1965).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Development of Claims, Chapter 2.800.3.c (April 1993).

11

William N. Saathoff, 8 ECAB 769 (1956) (finding that the deficiency in the medical evidence adduced was
attributable to the Office, then known as the “Bureau of Employees’ Compensation”).

8

displacement of cervical intervertebral disc without myelopathy, and displacement of lumbar
intervertebral disc without myelopathy.
The Office consolidated these cases in March 2006. So when appellant claimed
compensation for total disability from July 17 to September 1, 2006, the issue was not, as the
Office adjudicated, whether she was totally disabled as a result of her March 25, 2004
employment injury. The issue was broader. The issue was whether she was totally disabled by
either her March 25 or December 2, 2004 employment injuries. By considering only the first
injury, the Office limited the issue to mere strains. But appellant also had accepted conditions
that included disc displacement, disc degeneration and apparently bilateral carpal tunnel
syndrome and medial epicondylitis. Indeed, the Office informed appellants’ congressman that
the accepted conditions included cervical disc syndrome, cervical radiculopathy, right rotator
cuff sprain, bilateral shoulder impingement, bilateral carpal tunnel syndrome, bilateral medial
epicondylitis, thoracic spine sprain, right knee sprain, displacement of the lumbar disc and
lumbosacral radiculitis. These are the same diagnoses that Dr. Yee reported on April 27, 2004,
when he offered medical rationale to support that appellant had a number of conditions that were
causally related to the specific physical demands of her employment as a letter carrier.
Because the Office too narrowly adjudicated appellant’s claim for wage loss, the Board
will set aside the Office’s March 16 and September 11, 2007 decisions and remand the case for
further development and adjudication. The medical management of this case became complex
after the Office’s initial acceptance of simple strains on July 1, 2004, so the Office must first
clarify what medical conditions it has accepted as causally related to appellant’s federal
employment. If the Office accepts that Dr. Yee presented sound medical rationale to establish that
his 10 diagnoses are causally related to the duties appellant performed as a letter carrier, it must
include those medical conditions in its statement of accepted facts. It should also determine
whether Dr. Dunlap and Dr. Tooma presented sufficient medical reasoning to establish that the
conditions they diagnosed were caused or aggravated by repetitive, cumulative trauma in the
course of appellant’s federal employment. If so, the Office should identify those diagnoses as
accepted conditions. Further, it should amend the statement of accepted facts to include a detailed
description of the physical demands of appellant’s position, similar to the details Dr. Yee provided.
This will help to give any referral physician a proper factual background upon which to render an
opinion on appellant’s claim for compensation.
Having sought a second opinion, the Office has the responsibility to obtain an evaluation
that will resolve the issue involved in the case.12 The Board finds that Dr. Conaty’s opinion is
insufficient because the statement of accepted facts was lacking, because he did not offer sound
medical reasoning, and because he did not address the issue of disability for the specific period
claimed. After clarifying the accepted conditions and amending the statement of accepted facts,
the Office shall further develop the medical opinion evidence to determine whether appellant was
totally disabled for work from July 17 to September 1, 2006 as a result of her accepted medical

12

Mae Z. Hackett, 34 ECAB 1421, 1426 (1983); see also Milton Lehr, 45 ECAB 467 (1994) (where the Board
remanded the case to the Office for a medical opinion, and the opinion obtained from the attending physician was
not sufficient to resolve the issue, the Board found that the Office should obtain a supplemental report from the
attending physician curing the deficiency and resolving the issue in the case).

9

conditions. The Office shall then issue an appropriate final decision on appellant’s entitlement to
compensation for wage loss during the period of disability claimed.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the September 11 and March 16, 2007 decisions of
the Office of Workers’ Compensation Programs are set aside. The case is remanded for further
action consistent with this opinion.
Issued: August 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

